Citation Nr: 0625659	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April to June 1943, and who died in 
February 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in February 2003.

2.  At the time of his death the veteran was not in receipt 
of pension or compensation benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.1600 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in February 2003 at his residence.  The 
cause of the veteran's death was failure to thrive.  Other 
significant conditions contributing to death were anemia and 
malnutrition.  In March 2003 the appellant filed a claim for 
burial benefits based upon nonservice-connected death.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability. 38 U.S.C.A. § 
2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was not 
service connected, burial benefits are payable if at the time 
of death: (1) The veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

The appellant does not contend, and the record does not 
establish, that any of the causes of the veteran's death 
should be service-connected.  At the time of the veteran's 
death service connection had not been established for any 
disability.  Records in the claims file dated in July 1967, 
July 1969, and May 1970 reflect that no claim had been filed 
for compensation or pension.

After the claim for burial benefits was denied, the appellant 
submitted a photocopy of a statement that was signed and 
dated by the veteran prior to his death in February 2003.  
The statement reflects that it was received at the 
Jacksonville VA Outpatient Clinic on the date it was signed.  
In the statement the veteran requested that the statement be 
accepted as an informal claim for nonservice-connected 
pension and indicated that he would submit a formal 
application as soon as he could gather the necessary 
documentation.  The veteran expired prior to any further 
completion of his application for nonservice-connected 
pension.

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. 38 C.F.R. § 
3.155(a) (2004).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.

The veteran's February 2003 statement identified the benefit 
sought and may be accepted as an informal claim for 
nonservice-connected pension benefits.  However, in order to 
qualify for a nonservice-connected death burial allowance 
there must have been sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
pension effective prior to the date of the veteran's death.  
38 C.F.R. § 3.1600(b)(2)(i).  Information regarding the 
veteran's annual countable family income, and number of 
dependents, would have been required before a determination 
could have been made regarding his entitlement to nonservice-
connected pension benefits.  See 38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2005).  
Unfortunately, there was no information regarding the 
veteran's dependent or annual countable income of record at 
the time he filed his application or on the date of his death 
in February 2003.  Therefore, there was insufficient evidence 
of record on the date of the veteran's death to have 
supported an award of pension effective prior to the date of 
the veteran's death.  

This appeal was remanded to the Board from the United States 
Court of Appeals for Veterans Claims (Court) solely for the 
Board to discuss whether the veteran's informal claim for 
pension should have been considered under both 38 U.S.C.A. 
§ 1521 and 38 U.S.C.A. § 1513.  Section 1513 provides for 
pension for a veteran of a period of war who is 65 years of 
age or older and who meets the service requirements of 
section 1521, payable at the rates prescribed by section 1521 
and under the conditions - other than the permanent and total 
disability requirement - applicable to pension paid under 
section 1521.  The effect of 38 U.S.C.A. § 1513 is to omit 
the requirement of an actual showing of permanent and total 
disablement for those wartime veterans who have become 65 
years old.  Section 1513 does not obviate the 
38 U.S.C.A. § 1521 requirement that a veteran have income 
under a certain limit in order for pension to be paid.  The 
lack of information regarding the veteran's dependent or 
annual countable income of record at the time he filed his 
application or on the date of his death in February 2003, 
therefore, also means that there was insufficient evidence of 
record on the date of the veteran's death to have supported 
an award of pension pursuant to section 1513 - as well as 
pursuant to section 1521 -- effective prior to the date of 
the veteran's death.  

The argument that the veteran died shortly after he filed his 
pension claim and that VA took too long to process that claim 
cannot affect the outcome in light of a plain reading of 
38 C.F.R. § 3.1600(b)(2)(i), which requires sufficient 
evidence of record on the date of the veteran's death to have 
supported the award of pension effective prior to the date of 
the veteran's death.  

As there was insufficient evidence of record at the time of 
the veteran's death to support an award of pension effective 
prior to the date of his death, a preponderance of the 
evidence is against the claim for burial benefits under 
38 C.F.R. § 3.1600(b)(2).

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses. 38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA.  Under applicable 
regulations, "hospitalized by the VA," means admission to a 
VA facility for hospital, nursing home or domiciliary care.  
38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if 
the veteran was not hospitalized in such a facility, burial 
benefits are still payable if he died while traveling under 
prior authorization at the VA's expense to or from a specific 
place for the purposes of examination, treatment, or care.  
38 C.F.R. § 3.1605.

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria of 38 C.F.R. 
§ 3.1600(b)(3) are met.  Second, although the veteran died of 
a nonservice-connected disorder, his death did not occur 
while he was admitted to a VA facility for hospital, nursing 
home or domiciliary care.  Neither was he being transported 
at VA expense.  In light of the above, there is no basis upon 
which a grant of burial benefits may be predicated.  
Therefore, a preponderance of the evidence is against the 
appellant's claim for burial benefits.

VA's duties to notify and assist

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no 
issue as to providing an appropriate application form or 
completeness of the application for burial benefits in this 
case.  In the circumstances of this case, the appellant has 
been advised of the applicable laws and regulations, and the 
evidence needed to substantiate her claim by letters dated in 
April, June, and July 2003, and the March 2004 statement of 
the case.  The July 2003 letter informed the appellant of the 
evidence the VA had and of the evidence that she should 
submit to support her claim.  In August 2003, the appellant 
submitted a statement that she had no other information to 
provide.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of her duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the July 2003 
letter was sent to the appellant after the denial of her 
claim, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided the case was 
readjudicated, as noted in an August 2003 VA letter to the 
appellant.  Also, a statement of the case, which contained 
the text of 38 C.F.R. § 3.159, was issued.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  In both August 2003 and August 2006, the appellant 
indicated that she had no other information to provide.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  As noted 
above, the evidence lacking in this case includes evidence 
concerning the veteran's dependents and annual countable 
income, in connection with his informal claim for pension 
benefits filed days before his death, but this evidence would 
have had to been of record prior to the veteran's death, and 
there is no indication that any such evidence was of record 
prior to the veteran's death in February 2003.  The 
appellant's January 2006 brief filed with the Court contains 
the argument that VA erred by not fulfilling its duty to 
assist the veteran in obtaining the financial information 
needed to establish entitlement to pension, including 
information from the Social Security Administration.  It is 
notable, however, that the informal claim did not mention the 
veteran's receipt of benefits from the Social Security 
Administration.  Moreover, it specifically stated that the 
veteran would file a formal claim for pension benefits after 
he gathered "the necessary documentation."  It is not at 
all clear what, if any, duty to assist the veteran in 
obtaining evidence to substantiate a claim for pension, 
pursuant to 38 U.S.C.A. § 5103A, would have arisen in the 18 
calendar days between the receipt of the informal claim by 
the VA outpatient clinic and the veteran's death.  No formal 
claim for pension benefits was ever filed, and the RO never 
received the VA Form 21-4138 that was used for the informal 
claim.  The record only contains a photocopy of the February 
2003 VA Form 21-4138 supplied by the appellant later.

As noted above, 38 C.F.R. § 3.1600(b)(2)(i) requires that the 
record contain sufficient evidence on the date of the 
veteran's death to have supported the award of pension 
effective prior to the date of the veteran's death.  The 
appellant does not dispute that the evidence to support the 
award of pension to the veteran needed to be of record on the 
date of the veteran's death.  Thus, concerning the evidence 
that would be needed to support her husband's claim for 
pension, it appears that VA would not be required to obtain 
this information now in connection with the appellant's claim 
for burial benefits.  See 38 U.S.C.A. § 5103A(a)(2).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal - that is, the 
claim for burial benefits -- have been made by the agency of 
original jurisdiction.  The appellant has had ample notice of 
what might be required or helpful to establish her claim.  
The Board concludes, therefore, that a decision on the merits 
at this time is permitted.  The appellant has been given 
adequate notice, assistance, and process.  


ORDER

Entitlement to burial benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


